Mr. Justice del Toro
delivered the opinion of the court.
This appeal was heard on December 22, 1910, the appellant having failed to appear. The fiscal only appeared and contested the appeal both orally and in writing. There is neither a bill of exceptions nor a statement of facts, nor has any reason been urged in support of the appeal. However, we have examined the transcript of the.record and have come to the conclusion that no fundamental error has been committed. But we notice that in imposing the punishment it is not specified that the alternative imprisonment shall not exceed one day for each dollar of the fine remaining unpaid.
For the foregoing reason, the appeal should be dismissed and the judgment appealed from should be affirmed, with the modification pointed out above.

Affirmed.

Chief Justice Hernández and Justices MacLeary and Wolf concurred.